Citation Nr: 0934763	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an October 16, 2003, rating decision which assigned 
an effective date of July 3, 2003, for the grant of service 
connection for tinnitus should be revised on the basis of 
clear and unmistakable error (CUE).  



REPRESENTATION

Veteran represented by:	Leo P. Dombrowski, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to June 
1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Chicago, Illinois, which denied the Veteran's claim of 
entitlement to an effective date earlier than July 3, 2003, 
for the grant of service connection for tinnitus based on 
alleged CUE in the October 16, 2003, rating decision which 
granted service connection for tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

By a February 2006 rating decision, the RO denied entitlement 
to total disability based on individual unemployability 
(TDIU).  By an August 2006 rating decision, the RO denied 
service connection for loss of teeth with periodontal 
disease.  The Veteran appealed these decisions.  A February 
2009 statement of the case (SOC) related to both of these 
decisions and the September 2008 rating decision which denied 
the Veteran's appeal for earlier effective date for the grant 
of service connection for tinnitus.  However, the Veteran's 
April 2009 substantive appeal (VA Form 9) indicated that he 
only wanted to appeal the issue of entitlement to an earlier 
effective date for the grant of service connection for 
tinnitus.

Therefore, the issues of entitlement to TDIU and of service 
connection for loss of teeth with periodontal disease are not 
in appellate status.  They will be discussed no further 
herein.    





FINDINGS OF FACT

1.  The October 16, 2003 rating decision assigned an 
effective date of July 3, 2003, for the grant of service 
connection for tinnitus.

2.  Evidence of record at the time of the October 2003 rating 
decision included a statement of claim filed on April 18, 
1985, which contained an informal claim of service connection 
for tinnitus.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision which assigned an 
effective date of July 3, 2003, for the grant of service 
connection for tinnitus was clearly and unmistakably 
erroroneous.  38 C.F.R. § 3.105 (2008).

2.  At the time of the October 2003 rating decision, the 
evidence of record demonstrated that the Veteran was entitled 
to an effective date of April 18, 1985, based on an informal 
claim of entitlement to service connection for tinnitus that 
was not recognized as such.  38 U.S.C.A. §§ 511(b)(2), 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.155 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the 
award of service connection for tinnitus based on allegations 
of CUE.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.




The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim based on CUE in the RO 
decision dated October 16, 2003, the United States Court of 
Appeals for Veterans Claims has concluded that the VCAA is 
not applicable to issues regarding allegations of clear and 
unmistakable error.  See Livesay v. Principi, 14 Vet. App. 
324 (2001).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available relevant evidence 
pertinent to the issue on appeal is in the claims folder. The 
Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, the Board notes that 
adjudication of a claim for an earlier effective date in this 
case is based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the Veteran.  
Consequently, there is no additional development that can be 
conducted, nor any other records which can be obtained, which 
would substantiate the Veteran's claim.  For example, any 
additional medical examination would only document the 
current severity of the Veteran's service-connected 
disability, and not whether he satisfied the criteria for an 
effective date earlier than July 3, 2003.  Therefore, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  See 38 C.F.R. § 
3.157(b)(1) (2008).

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

A claimant may assert that VA failed to adjudicate a 
reasonably raised claim in the context of a request for 
revision of a prior decision on the basis of CUE.  When 
presented with such a request, VA must make two threshold 
factual determinations. First, VA must apply the holding in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and give 
a full and sympathetic reading to the pro se claimant's prior 
submissions to determine whether such a claim was reasonably 
raised.  If it is determined that a claim was reasonably 
raised, VA must then determine whether such a claim is 
pending or whether it was adjudicated as part of a final 
decision.  If such a reasonable claim remains pending, then 
there is no decision on that claim to revise on the basis of 
CUE; however that claim must be adjudicated.  If VA 
determines that the claim was adjudicated, then the claimant 
may collaterally attack the resulting decision on the basis 
of CUE.  Richardson v. Nicholson, 20 Vet. App. 64, 71-72 
(2006).

For a final VA or Board decision to be reversed or revised 
under 38 U.S.C.A. § 5109A or 7111 (clear and unmistakable 
error) on the ground that VA failed to recognize a claim for 
Veterans benefits, it must be concluded that: (1) it is 
obvious and undebatable that, when prior filings are 
construed in the Veteran's favor, the pleadings constitute an 
earlier claim for the Veterans benefit that was subsequently 
awarded by VA; and (2) VA's failure to recognize that claim 
manifestly affected the subsequent award of benefits.  See 
VAOPGCPREC 4-2004; see also Moody v. Principi, 360 F.3d 1306 
(Fed. Cir. 2004).

The law further provides that VA's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented. See Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).





Analysis

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this case will aid in an understanding 
of its decision.  

The Veteran is a combat Veteran who served for four years and 
nearly 4 months during World War II.  He is a recipient of 
the Purple Heart.  He has been service-connected for fracture 
of the right fibula due to shrapnel wounds sustained during 
the War with a 20 percent disability rating, and for malaria 
initially with 10 percent disability rating, both effective 
since June 4, 1945, the day after he was discharged from 
active duty.  The evaluation of malaria was reduced to 
noncompensable (zero percent) effective September 21, 1946.  

On April 18, 1985, the Veteran filed a statement of claim 
seeking increased rating for his service-connected fractured 
right fibula.  In that VA Form 21-4138, the Veteran made the 
following pro se statement: "For years I have had a ringing 
in the ears (tinnitus) and have never complained - have just 
tried to live with it."  By a rating decision dated July 2, 
1985, the RO denied an increased rating higher than 20 
percent for the service-connected fractured right fibula.  It 
did not act on the Veteran's pro se statement about tinnitus.  

On July 3, 2003, the Veteran filed a claim for, among other 
things, entitlement to service connection for tinnitus.  In 
August 2003, the Veteran reported to a VA audiologist that 
had had ringing in his ears since service, and that he did 
voice this complaint in 1985.  The audiologist opined that, 
in light of the combat noise, malaria and quinine experienced 
during those years, the presence of tinnitus is at least as 
likely as not a consequence of military duty.  By its October 
16, 2003 decision, the RO granted service connection for 
tinnitus with a 10 percent disability rating, effective July 
3, 2003, the date that the claim was received.  In its 
October 2003 decision, the RO did note that the Veteran had 
indicated that he experienced ringing in his ears in his 
April 1985 statement of claim.  The Veteran did not appeal 
October 2003 rating decision as to assignment of effective 
date.  It is a final decision as to assignment of effective 
date.

On May 9, 2008, the Veteran, through his attorney, filed his 
claim of entitlement to an earlier effective date for the 
grant of service connection for tinnitus based on CUE in the 
October 2003 decision.  He is currently appealing the RO's 
September 2008 denial of that claim.        
 
Discussion

The Veteran essentially contends that the October 2003 rating 
decision which granted service connection for tinnitus was 
clearly and unmistakably erroneous for its failure to award 
an effective date earlier than July 3, 2003, based on its 
failure to recognize that an informal claim of service 
connection for tinnitus had been filed in April 1985 and was 
not acted upon.  As explained immediately below, the Board 
concurs.

The Board finds as an initial matter that CUE has been pled 
with specificity.  See Andre v. West, 14 Vet. App. 7, 10 
(2000) (per curium), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002). 

As noted above, the October 2003 decision is final as to the 
assignment of effective date for the award of service 
connection for tinnitus.  The Board further finds that, 
inasmuch as the April 1985 informal claim was not acted upon, 
but service connection for tinnitus was granted in October 
2003, the October 2003 decision is subject to the collateral 
attack of CUE as to the assigned effective date.  See 
Richardson, supra.

As explained in the law and regulations section above, CUE 
involves more than mere misinterpretation of facts by an 
adjudicator.  Rather, the law must be misapplied to correct 
and relevant facts; further, such error must be undebatable 
and manifestly change the outcome of the issue.

As summarized in the factual background section above, the 
evidence of record at the time of the October 2003 rating 
decision included the Veteran's April 1985 statement of claim 
for increased rating with the words "For years I have had a 
ringing in the ears (tinnitus) and have never complained - 
have just tried to live with it."  In its October 2003 
decision, in a historical context, the RO acknowledged that 
the Veteran had made that statement in April 1985.  
Throughout the pending appeal, the RO has described it as 
merely a statement relating to condition, which did not 
constitute an informal claim.  The Board disagrees.    

The Board finds that the Veteran's April 1985 written 
statement relating to tinnitus when liberally interpreted and 
construed in the Veteran's favor constituted an informal 
claim of service connection for tinnitus.  See VAOPGCPREC 4-
2004; Moody, Roberson, Verdon, and E.F., supra.   This was 
not a mere statement relating to a condition.  The statement 
was contained in a claim of increased rating for a service-
connected disability.  The Veteran was clearly seeking 
increased compensation benefits, including service connection 
for tinnitus.  That the Veteran intended for it to be 
construed as a claim is supported by his later statement to 
the VA audiologist in August 2003 that "he did voice this 
complaint in 1985."  Thus, the Board concludes that the 
statement obviously and undebatably constituted an informal 
claim of service connection for tinnitus which the RO ignored 
in 1985, and further erroneously failed to recognize it as 
such in its October 2003 rating decision.   

Moreover, had this error not occurred in October 2003, the 
decision would have been manifestly different.  See Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  The RO's error in not 
according the April 1985 pro se statement relating to 
tinnitus status as an informal claim of service connection 
manifestly changed the assigned effective date.  As noted in 
the law and regulations above, generally the effective date 
of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  However, 
the law and regulations were also the same in October 2003 as 
in 1985 requiring that VA at all pertinent times was required 
to identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); Servello, supra.     

As noted in the factual history above, the VA audiological 
examiner in August 2003 opined that, in light of the combat 
noise, malaria and quinine experienced during those years, 
the presence of tinnitus was at least as likely as not a 
consequence of military duty.  In view of the Veteran's 
statement in April 1985 that he had experienced ringing in 
his ears for years, and the subsequent grant of service 
connection for tinnitus many years later in October 2003 
based on an audiologist's nexus opinion that the tinnitus was 
related to his service, the Board has no doubt that the 
Veteran's service-connected tinnitus warrants an effective 
date of April 18, 1985.

In summary, for the reasons and bases set out above, it was 
undebatable in October 2003 that the Veteran had filed a 
prior unadjudicated informal claim of service connection for 
tinnitus on April 18, 1985.      


ORDER

The October 16, 2003 rating decision which assigned an 
effective date of July 3, 2003 for the grant of service 
connection for tinnitus should be revised on the basis of 
clear and unmistakable error.  An effective date of April 18, 
1985 is assigned.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


